Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 1 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 2 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 3 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 4 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 5 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 6 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 7 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 8 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 9 of 19
      Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 10 of 19




7th   October        19

      Salena Jasso
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 11 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 12 of 19




                                                       7th     October        19


                                                               Salena Jasso
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 13 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 14 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 15 of 19
        Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 16 of 19




7th    October       19

      Salena Jasso
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 17 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 18 of 19
Case 4:19-cv-03861 Document 1-4 Filed on 10/07/19 in TXSD Page 19 of 19




                                                      7th     October       19

                                                             Salena Jasso
